Exhibit 10.1

G&K SERVICES, INC.

RESTATED EQUITY INCENTIVE PLAN (2010)

TERMS OF EMPLOYEE

RESTRICTED STOCK GRANT (Revised August 2012)

Pursuant to a letter (the “Grant Letter”) addressed and delivered to you from
G&K Services, Inc. (the “Company”), and subject to your acceptance in accordance
with paragraph 1 below, the Compensation Committee (the “Committee”) of the
Company’s Board of Directors has granted you restricted shares of Class A Common
Stock, $0.50 par value per share, of the Company (the “Stock”) pursuant to the
terms of the G&K Services, Inc. Restated Equity Incentive Plan (2010) (the
“Plan”). A copy of the Plan is enclosed herewith. The terms of your Stock are
governed by the provisions of the Plan generally and the specific terms set
forth below. Your Grant Letter and this statement of terms are your Award
Agreement under the Plan. In the event of any conflict or inconsistency between
the terms set forth below and the provisions of the Plan, the provisions of the
Plan shall govern and control.

 

1. Grant of Stock

Subject to your acceptance in accordance with this paragraph 1, the Company
grants you the aggregate number of shares of Stock set forth in the Grant
Letter, in accordance with the Plan. To accept the Stock, you must, within 14
days of the Grant Date, log into your account at
http://www.cpushareownerservices.com/cpuportal/index.jsp and select the
‘Acknowledge Grant’ button associated with your grant. Upon such acceptance, the
Stock shall be issued of record in your name in “book-entry” form, without stock
certificates, and shall be registered on the books of the Company maintained by
the Company’s transfer agent.

 

2. Rights of Employee

Upon the acceptance and issuance of the Stock, you will become a shareholder
with respect to the Stock and shall have all of the rights of a shareholder with
respect to such Stock, including the right to vote such Stock and to receive all
dividends and other distributions paid with respect to such Stock; provided,
however, that such Stock shall be subject to the restrictions set forth in
paragraph 3 below.

 

3. Restrictions

You agree that at all times prior to the vesting of the Stock as contemplated by
paragraph 4 below:

 

  a) You will not sell, transfer, pledge, hypothecate or otherwise encumber the
Stock; and

 

  b) If your employment with the Company is voluntarily or involuntarily
terminated for any reason whatsoever, or you violate the terms of any
confidentiality agreement, non-solicitation covenant or covenant not to compete,
however delineated, subject to paragraph 4 below, you will, for no
consideration, forfeit and transfer to the Company all shares of Stock that
remain subject to the restrictions set forth in this paragraph 3.



--------------------------------------------------------------------------------

  c) Subject to the lapse of the restrictions set forth in subparagraphs (a) and
(b) of this paragraph 3, the Stock registered on the books of the Company
maintained by the Company’s transfer agent shall bear such restrictive notations
and be subject to such stop transfer instructions as the Company shall deem
necessary or appropriate in light of such restrictions.

 

4. Lapse of Restrictions

 

  a) Except as set forth in subparagraph 4(b) and 4(c) below, the restrictions
set forth in paragraph 3 above shall lapse with respect to one-fifth of the
Stock on the one year anniversary of the “Grant Date” set forth in the Grant
Letter, and one-fifth of the Stock on each of the next four successive
anniversaries of such date (each individually a “Vesting Date”). In the event
that you cease to be an employee of the Company prior to any Vesting Date, the
Stock scheduled to vest on such Vesting Date, and all Stock scheduled to vest in
the future, shall not vest and all rights to and under such non-vested Stock
will terminate.

 

  b) If at the time that you terminate employment with the Company you have
attained the age of 60 and have completed at least five years of continuous
service with the Company, then the restrictions set forth in paragraph 3 above
shall lapse with respect to that portion of the Stock that is not yet vested as
set forth in subparagraph 4(a) above in two substantially equal installments,
the first installment to vest on the first anniversary of your retirement date,
as established by the Company, and the second installment to vest on the second
anniversary of your retirement date.

 

  c) If you should die or terminate employment as a result of a disability while
you are an employee of the Company or any of its subsidiaries, then the
restrictions set forth in paragraph 3 above shall lapse on the date of death or
termination of employment. For purposes hereof, you will be considered to have a
“disability” if you have physical, mental or emotional limits caused by a
current sickness or injury and, due to these limits, you are not able to
perform, on a full-time basis, the major duties of your own job with or without
reasonable accommodation (e.g., if you are required, on average, to work more
than 40 hours per week, you will not be considered to have a “disability” if you
are able to perform the major duties of your employment for 40 hours per week);
you will not be considered to have a disability if you perform any work for wage
or profit, and the loss of a professional or occupational license will not, in
and of itself, constitute a “disability.”

 

  d) Within 30 days after the date that the restrictions set forth in
subparagraphs (a) and (b) of paragraph 3 have lapsed with respect to shares of
Stock and such shares have become vested, free and clear of all restrictions,
except as provided in the Plan, the Company shall instruct its transfer agent to
remove any restrictive notations and stop transfer instructions placed on the
Stock register in connection with such restrictions.

 

5. Copy of Plan

By the accepting the Stock, you acknowledge receipt of a copy of the Plan, the
terms and conditions of which are hereby incorporated herein by reference and
made a part hereof by reference as if set forth in full.

 

2



--------------------------------------------------------------------------------

6. Administration

The agreement and understanding regarding the Stock shall at all times be
subject to the terms and conditions of the Plan. The Committee shall have the
sole and complete discretion with respect to all matters reserved to it by the
Plan and decisions of the Committee with respect thereto and to the terms set
forth herein shall be final and binding upon you. In the event of any conflict
between the provisions set forth herein and those set forth in the Plan, the
provisions of the Plan shall govern and control.

 

7. Continuation of Employment

The agreement and understanding regarding the Stock shall not confer upon you,
and shall not be construed to confer upon you, any right to continue in the
employ of the Company for any period of time, and shall not limit the rights of
the Company in its sole discretion, to terminate your employment at any time,
with or without cause, for any reason or no reason, or to change your assignment
or rate of compensation.

 

8. Withholding of Tax

To the extent that the receipt of the Stock, the lapse of any restrictions
thereon, or your attainment of age 60 with at least five years of continuous
service results in income to you for federal or state income tax purposes, you
shall deliver to the Company at the time of such receipt, lapse, or attainment,
as the case may be, such amount of money or shares of unrestricted Stock, as
permitted by the Plan, as the Company may require to meet its withholding
obligation under applicable tax laws or regulations, and, if you fail to do so,
the Company is authorized to withhold from any cash or Stock remuneration then
or thereafter payable to you any tax required to be withheld by reason of such
resulting compensation income, including accelerating lapse restrictions with
respect to a sufficient number of shares of Stock to cover withholding
obligations.

 

9. Section 83(b) Election

You understand that you (and not the Company) shall be responsible for your own
federal, state, local or foreign tax liability and any of your other tax
consequences that may arise as a result of the transactions contemplated herein.
You shall rely solely on the determinations of your tax advisors or your own
determinations, and not on any statements or representations by the Company or
any of its agents, with regard to all such tax matters. You understand that
Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”), taxes
as ordinary income the difference between the amount paid for the Stock and the
fair market value of the Stock as of the date restrictions on the Stock lapse.
In this context, “restriction” includes, without limitation, the vesting
restrictions set forth in paragraph 3 hereof. You understand that you may elect
to be taxed at the time the Award of restricted Stock is made rather than when
and as the restrictions on the Stock lapse or expire by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days from the Grant Date, as defined in your Grant Letter. In the event you
file an election under Section 83(b) of the Code, such election shall contain
all information required under the applicable treasury regulation(s) and you
shall deliver a copy of such election to the Company contemporaneously with
filing such election with the Internal Revenue Service. YOU ACKNOWLEDGE THAT IT
IS YOUR SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION
UNDER SECTION 83(b) OF THE CODE, EVEN IF YOU REQUEST THAT THE COMPANY OR ITS
REPRESENTATIVES MAKE THIS FILING ON YOUR BEHALF.

 

3



--------------------------------------------------------------------------------

10. Further Assurances

By accepting the Stock discussed herein, you agree to execute such papers,
agreements, assignments, or documents of title as may be necessary or desirable
to effect the purposes described herein and carry out its provisions.

 

11. Governing Law

The agreement and understanding regarding the Stock, and its interpretation and
effect, shall be governed by the laws of the State of Minnesota applicable to
contracts executed and to be performed therein.

 

12. Amendments

Except as provided in the Plan, this Award Agreement may be amended only by a
written agreement executed by the Company and you.

 

13. Entire Agreement

The provisions set forth herein and those contained in the Grant Letter and the
Plan embody the entire agreement and understanding between you and the Company
with respect to the matters covered herein, in the Grant Letter and in the Plan,
and such provisions may only be modified pursuant to a written agreement signed
by the party to be charged.

 

4